Gouid, J.
I fully concur in the opinion, that the direction of the court was right; and will merely add a remark, upon a single topic, adverted to, in the argument. It has been suggested, that, upon the principle of the defence, a prisoner may be in the daily and hourly practice of transgressing the limits of the gaol-yard ; and yet, by seasonably returning, skreen the sheriff from liability : and that, in this way, the intended effect of imprisonment, considered as the coercive means of collecting judgments, may be, in a great measure, defeated. This suggestion is not well founded. The law has provided a sufficient check for such irregularities in prisoners. For if, upon notice to the sheriff, or gaoler, of any such temporary escape, he does not commit and confine the party, so escaping, within the walls of the prison j any subsequent transgression of the limits, by the same party, will be deemed a voluntary escape, which cannot be purged, either by his voluntary reí urn, or a recap! ion on fresh suit. And thus the creditor lias, practically, all the remedy that the law ever designed for him.
The other Judges were of the same opinion.
New'trial not to hi> granted.